Case 2:14-cv-07648-PSG-RZ Document 51 Filed 06/14/19 Page 1 of 2 Page ID #:666




                     UNITED STATES COURT OF APPEALS                       FILED
                            FOR THE NINTH CIRCUIT                          JUN 14 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
 FLO & EDDIE, INC., a California                No. 15-55287
 corporation, individually and on behalf of all
 others similarly situated,                     D.C. No.
                                                2:14-cv-07648-PSG-RZ
                  Plaintiff-Appellee,

  v.                                             ORDER

 PANDORA MEDIA, INC., a Delaware
 corporation,

                 Defendant-Appellant.



 Before: PAEZ, Circuit Judge, and FRIEDMAN,* District Judge.

       On May 22, 2019, the California Supreme Court dismissed consideration of

 the questions certified in this case. The Ninth Circuit docket is reopened. In light

 of the enactment of United States Public Law No. 115 264, the “Orrin G. Hatch-

 Bob Goodlatte Music Modernization Act,” we direct the parties to file

 supplemental briefs addressing how this law affects the questions on appeal. We

 order the following supplemental briefing schedule and page limits:




       *
              The Honorable Paul L. Friedman, United States District Judge for the
 District of Columbia, sitting by designation.
Case 2:14-cv-07648-PSG-RZ Document 51 Filed 06/14/19 Page 2 of 2 Page ID #:667




 Brief                                      Deadline        Page Limit

 Appellant’s Supplemental Brief             June 28, 2019   15 pages

 Appellee’s Supplemental Response Brief     July 5, 2019    15 pages

 Appellant’s Supplemental Reply Brief       July 12, 2019   10 pages




                                        2
